     Case 1:21-cv-20706-DPG Document 15 Entered on FLSD Docket 03/05/2021 Page 1 of 2

AO 440 (Rev. 06/ 12) Summons in a Civil Act ion


                                           UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District of Florida   EJ
MEUDY ALBAN OSIO in her personal
capacity and in her capacity as the                               )
personal representative of th~ Estate of
FERNANDO ALBERTO ALBAN ,                                          )
F ERNANDO ALBAN OSIO, and MARIA
F ERNANDA ALBAN OSIO                                              )
                                                                  )
                               Plaintiff(s)
                                                                  )
                                                                  )       Civil Action No. 1 :21-cv-20706-DPG
                                    V.
NICOLAS MADURO MOROS;
                                                                  )
FUERZAS ARMADA REVOLUCIONARIAS
DE COLOMBIA ("FARC")i THE CARTEL OF
                                                                  )
THE SUNS A.K.A. CARTl::L DE LOS SOLES;                            )
V LADIMIR PADRINO LOPEZ; MAIKEL
JOSE MORENO PEREZ; NESTOR LU IS                                   )
REVEROL TORRES; and TAREK W ILLIAM
SAAB                                                              )
                              Defendant(s)                        )

                                                  SUMMONS IN A CIVIL ACTION
                                      NICOLAS MADURO MOROS ;
To: (Defendant 's name and addres:..) VLADIM IR PADRINO LOPEZ;
                                      MAIKEL JOSE MORENO PEREZ;
                                      NESTOR LUIS REVEROL TORRES; and
                                      TAREK WILLIAM SAAB




           A lawsuit has been fi led against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States describ ed in Fed. R. Civ.
P . 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Jaime D. Guttman, Scale Law Partners, LLC, 777 Brickell Avenue Suite 500, Miami,
                                 FL 33131
                                 Alex C. Lakatos, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006
                                 Stephen M. Medlock, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006
                                 Jonathan S . Klein , Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion w ith the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
      Case 1:21-cv-20706-DPG Document 15 Entered on FLSD Docket 03/05/2021 Page 2 of 2

AO 440 (Rev. 06/12) Sullllllons in a Civil Action (Page 2)

 Civil Action No. 1 :21-cv-20706-DPG

                                                        PROOF OF SERVICE
                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

            This summons for (name ofindividual and title, ifany)
 was received by me on (date)

            0 I personally served the summons on the individual at (place)
                                                                                    on (date)                            ; or

            0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                     , a person of suitable age and discretion who resides there,
          ------------------
            on (date)                                  ' and mailed a copy to the individual's last known address; or

            0 I served the summons on (name ofindividual)                                                                         , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                    on (date)                            ; or

            0 I returned the summons unexecuted because                                                                                ; or

            0 Other (specify):




            My fees are$                               for travel and $                  for services, for a total of$          0.00


            I declare under penalty of perjury that this information is true.


 Date:
                                                                                                Server's signature



                                                                                            Printed name and title




                                                                                                Se1ver's address


 Additional information regarding attempted service, etc:
